Bockes, J.
(dissenting):
The decision in the Pells Case by the Commission of Appeals seems entirely conclusive of the case now before us. • There the relator was taxed on an assessment for $6,000, personal property, for each of the years 1866, 1867 and 1868; whereas, as was alleged, she should have been taxed on $1,000 only for each of those years. Thus it was a case simply of over-valuation of the relator’s personal property. It was a taxation on an assessment of $6,000, instead of $1,000, for three years. There, like the case in hand, the assessors had jmisdiction of the person and of the subject-matter. The relator was a resident of the town, and liable to taxation therein, and she was possessed, as was conceded, of $1,000, personal property, liable to assessment. It was, therefore, a case of erroneous or over-taxation, neither more nor less. The Commission of Appeals held that the relator was entitled to relief under the laws of 1871, reversing the decision to the contrary, reported in 63 Barbour, 83. (People ex rel. Pitts [Pells] v. Supervisors of Ulster). Thus, this case holds that a party is entitled to relief under the laws of 1871, against an erroneous assessment. Indeed, it seems that this should be so, for in ease of an i/malAd assessment the party has a perfect remedy without any aid from that. act. The case in hand, in principle and on the facts, is precisely like the one decided in the Commission of Appeals.
It is true, the question discussed in the Pells Case, by the Supreme Court, was whether the law of 1871 was retrospective in its effect. This question was re-examined on appeal in the Commission of Appeals, and that court, after determining that the act was retroactive, went further and decided the case on the merits, holding that the'relator, on the facts there disclosed, was entitled to the relief demanded. The case was fully considered on the question of the relator’s right to relief. I see nothing obiter in that case.
The opinion of Commissioner Reynolds seems to cover the *548entire ground of this case in its reasoning and conclusion, and necessarily so. Of course we are bound by this decision.
The order appealed from must be reversed, with $10 costs and disbursements on appeal, and the case should be remitted to the County Court of Ulster county, to the end that such court may proceed in the matter and make the order authorized and required by the act of 1871.
Present — Learned, P. J., Bockes and Boardman, JJ.
Order affirmed, with ten dollars costs and printing.